                          IN THE LINITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                        LUBBOCK DIVISION


BRIAN LANDON BROWN.                                 )
                                                    )
                        Movant,                     )
                                                    )    Civil Action No.
                                                    )    5:18-CV-210-C
                                                    )    5:17-CR-014-01-C
UNITED S'I'ATES OF AMERICA.                         )
                                                    )
                        Respondent.                 )


                                                ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Movant's Motion for Reconsideration

should be granted in part and to the extent that the undersigned Senior United States District

Judge consider the evidence presented at Movant's evidentiary hearing.r Movant timely filed

objections to the Magistrate Judge's Recommendations on December 9,2019.

         The Court conducls a de novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

$   636(bXlXC). Portions ofthe report or proposed findings or recommendations that are not the

subject of a timely objection will be accepted by the Court unless they are clearly elroneous or

contrary to law. See United States v. llilson,864 F.2d 1219,1221 (5th Cir. 1989).

         After due consideration and having conducted      a de novo   review, the Court finds that

Movant's objections should be OVERRULED. The Court has further conducted an independent


         I
           The Magistrate Judge has further advised that, after holding an evidentiary hearing, Movant has
lailed to satisfy his burden in demonstrating that counsel provided ineffective assistance by failing to
object to the drug rveight-i.e. l0 grams per day for 34 months as stated in the Presentence Report.
review ofthe Magistrate Judge's findings and conclusions and finds no error. It is therefore

ORDERED that the Findings, Conclusions, and Recommendation are hereby ADOPTED                          as the


findings and conclusions of the Court.2 For the reasons stated therein, the Court shall amend its

original Order and Judgment to reflect that, after holding an evidentiary hearing, Movant has

failed to satisfu his burden in demonstrating that counsel provided ineffective assistance by

failing to object to the drug calculations        as contained   within the Presentence Report.
                                   ,,t/l
        SO ORDERED this        I   /       day   of December,20l9




                                                                                          .'L
                                                                              4-774

                                                    .I4MR        C       INGS
                                                      SENIOR             D STATES DI            CT.IIJDGE




        2
         Movant's Motion for Reconsideration of the Court's Denial of Movant's Motion for
Post-Conviction Relief, filed May 2,20)9. is hereby GRANTED IN PART and solely to the extent
Movarlt argues that the Court erred in its initial decision not to hold an evidentiary hearing.

                                                         2
